Citation Nr: 1545084	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizoaffective disorder.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The St. Petersburg, Florida RO has assumed the role of agency of original jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon a review of the record, further development is required prior to the adjudication of the Veteran's claim.  

The Veteran asserts entitlement to service connection for schizoaffective disorder.  He contends symptoms onset in service.  Specifically, he essentially asserts that trouble sleeping was a manifestation of his condition in-service due to stress.  He kept taking medicine to fall asleep until it affected him physically, he had stomach ulcers.  He also stated he didn't have a "full blown" mental illness until after the Air Force but service caused it to become so severe.  See e.g., VA Form 21-526 submitted January 4, 2011 and notice of disagreement received June 19, 2012.  

The Veteran's service treatment records reflect mental health treatment.  For example, the Veteran was treated for stress management over life issues, sleep hygiene and insomnia.  The Veteran had both individual psychotherapy and group treatment.   See e.g., STRs dated June 4, 2001, January 4, 2002, an undated record and April 25, 2002.  The Veteran reported nervousness and sleep problems in May 2001.  In an April 23, 2003 record it was noted there was concern about possible substance abuse and the Veteran's affect and mood.  However, there was no diagnosis of schizoaffective disorder.  

The Veteran was afforded a VA mental disorders examination in March 2011 and it appears a negative nexus opinion was provided.  The VA examiner explained that there was no connection between the Veteran's current diagnosis of schizoaffective disorder and his history of treatment in the military.  He further stated that there was an appropriate latency of approximately two years from the time the Veteran left the military and the time the Veteran was diagnosed with his current disorder.  He concluded that he was unable to form a clear nexus between the Veteran's current diagnosis and his military history.  However, the rationale does not explain why there is "no connection" between the Veteran's sleep trouble and his current diagnosis or what an "appropriate latency" period means.  Further, there is no mention of the significance, if any, of the noted concern regarding his affect and mood or stress problems while on active duty.   

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's schizoaffective disorder is necessary.  See 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers (both VA and non-VA) who have treated him for his claimed acquired psychiatric disorder since October 2004.  After securing any necessary release, obtain these records.

2.  Provide the claims file to an examiner of appropriate expertise in order to determine the etiology of the Veteran's schizoaffective disorder.  It is up to the discretion of the examiner if a new examination is necessary.  The claims file must be available for review and the examiner should state that it has been reviewed.

In the opinion offered by the examiner, the examiner should discuss the findings of the Veteran's previous VA examination and the in-service records of psychiatric treatment.  The examiner should provide the following opinions:

(a)  Provide a diagnosis for any acquired psychiatric disorder (to include a schizoaffective disorder) that is presently shown, or that has been shown at any time since January 2011.  

(b)  For each psychiatric disorder identified, is it at least as likely as not (50 percent or greater probability) that the disorder, was incurred in or otherwise related to active service?

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




